Citation Nr: 1721923	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO. 10-42 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative changes of the lumbar spine.

REPRESENTATION

Veteran represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION

The Veteran served in the Army from April 1986 to June 1998 and from April 2004 to July 2004. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas. The appeal was remanded in March 2014 and in September 2016. It has now been returned to the Board for appellate consideration.


REMAND

Although the Board regrets the additional delay, remand is required to obtain compliance with a prior Board remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). 

Pursuant to the Board's March 2014 remand, the Veteran was afforded a VA examination of the spine in April 2014. In September 2016, the Board remanded the claim for a new VA examination in order to address requirements for orthopedic examinations set forth by the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016). In Correia, the Court held that with regard to examinations pertaining to joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." If such testing is not conducted, the Court held, the examiner must explain why such required testing was not necessary. Pursuant to the Board's September 2016 remand, the Veteran was afforded another VA examination in January 2017. However, the Board finds that the 2017 examination report did not comply with Correia or the remand directives, which required that the examination specifically provide range of motion findings in both active and passive motion, including in weight-bearing and non-weight bearing. Thus, remand is required to obtain a new examination that provides the necessary findings or explains why these findings are not necessary.

Additionally, the Board notes that during the January 2017 examination the Veteran reported that his back problems had become progressively worse and he had 1 to 2 flare-ups per month. The examiner noted that the Veteran had increased pain, stiffness, and radiculopathy. However, the examiner indicated that he was unable to answer without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time or during flare-ups, because the Veteran did not have a flare-up at the time of the examination. Furthermore, the examiner indicated that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use and during flare-ups. However, the examiner did not provide an explanation supporting these opinions. See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010). In that connection, the Court has held that in finding an answer cannot be provided without resort to speculation, the examiner must clearly identify precisely what facts cannot be determined. Jones, 23 Vet. App. at 390. Furthermore, the phrase "without resort to mere speculation" should reflect the limitation of knowledge in the medical community at large and not merely that of a particular examiner. Id.

The record does not otherwise contain sufficient information in the absence of those findings to allow the Board to make an informed adjudication; thus, remand for a new examination is required. 38 U.S.C.A. § 5103a (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an appropriate examination to determine the current severity of his service-connected lumbar spine disability. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

(a) The examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both the joint in question and any paired joint. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. See Correia v. McDonald, 28 Vet. App. 158 (2016).

(b) The examiner must describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination. Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion must also be noted. If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups. All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

2. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


